Citation Nr: 0932632	
Decision Date: 08/31/09    Archive Date: 09/04/09	

DOCKET NO.  07-02 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back strain. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder and/or "depression." 

3.  Entitlement to service connection for the residuals of a 
shrapnel wound to the back, to include a scar. 

4.  Entitlement to service connection for a chronic skin 
disorder, claimed as a "total body rash."


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971, with service in the Republic of Vietnam from January to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In a rating decision of August 1971, the RO denied 
entitlement to service connection for a chronic low back 
disability, specifically, low back strain.  Notice of the 
determination was issued to the Veteran.  The Veteran voiced 
no disagreement with that denial of benefits, which has now 
become final.  Since the time of the August 1971 rating 
decision, the Veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence 
neither new nor material, and the current appeal ensued.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.



REMAND

The Veteran in this case seeks service connection for low 
back strain, as well as for an acquired psychiatric disorder 
(to include posttraumatic stress disorder and/or 
"depression"), the residuals of a shrapnel wound to the back 
(to include a scar), and a chronic skin disorder, claimed as 
a "total body rash."  In pertinent part, it is contended that 
the Veteran's current low back disability is the result of a 
combination of injuries sustained during basic training and 
in the Republic of Vietnam, where he sustained a shrapnel 
wound to his lower back.  It is further contended that the 
Veteran's claimed psychiatric disorder is the result of the 
aforementioned in-service shrapnel wound to the lower back.  
Finally, it is contended that the Veteran currently suffers 
from a "total body rash" which had its origin during his 
period of active military service.

In that regard, during the course of a hearing before the 
undersigned Veterans Law Judge in May 2009, the Veteran 
indicated that he first received a diagnosis of posttraumatic 
stress disorder around or about 2005 at a Vet Center located 
in "Chicago Heights," Illinois.  The Veteran further 
indicated that he had received treatment for posttraumatic 
stress disorder over the course of the past 3 to 4 years, 
which is to say, from 2005 to 2009, at a VA medical facility 
located in "Crown Park."  See Transcript, pp. 11-12.  
Significantly, none of these records are at this time a part 
of the Veteran's claims folder.  Moreover, as VA-generated 
documents, such records are constructively part of the record 
before the Board, and must be procured prior to a final 
adjudication of the Veteran's claim.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

At the time of the aforementioned hearing in May 2009, the 
Veteran stated that he was currently receiving treatment for 
his "skin rash" from a private physician located in "Olympic 
Field."  When questioned as to whether he had provided copies 
of those records to the VA, the Veteran indicated that he had 
not, inasmuch as that treatment was very recent, and was 
being provided by a physician different from the physician 
who normally provided the Veteran with his dermatologic care.  
See Transcript, p.15.  Such records, it should be noted, must 
also be procured prior to a final adjudication of the 
Veteran's claim for service connection for a chronic skin 
disorder.

Finally, given that the Veteran maintains that he has 
residuals of a shrapnel wound (a scar of the back) as well as 
a potentially related lower back disorder (as the Board is 
required to explore all theories of entitlement), the Board 
will defer the adjudication of these matters, pending the 
submission of the above requested "skin related" medical 
reports.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  The Veteran should be contacted, with 
a request that he provide the full name 
and address for the above-referenced Vet 
Center located in Chicago Heights, 
Illinois, as well as the VA medical 
facility from which he received treatment 
for posttraumatic stress disorder or any 
other psychiatric disorder located in 
Crown Park.  The Veteran should 
additionally be requested to provide the 
full name and address for the above-
referenced private physician who is 
currently providing him with dermatologic 
care for his claimed "total body rash" 
at Olympic Field.  All such information, 
when obtained, should be made a part of 
the Veteran's claims folder.

2.  The RO/AMC should then contact the 
aforementioned facilities, with a request 
that they provide copies of any and all 
records of treatment of the Veteran for 
his claimed psychiatric disorders (PTSD 
and depression) and "total body rash."  
All such records, when obtained, should 
be made a part of the Veteran's claims 
folder.  The Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  In addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2004, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  Once again, the 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

4.  Then review the Veteran's claims for 
service connection for an acquired 
psychiatric disorder (to include 
posttraumatic stress disorder and/or 
"depression"), as well as for a chronic 
skin disorder, claimed as a "total body 
rash."  Should the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case (SOC) in October 
2006.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  Moreover, the Veteran need take no 
action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




